Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Covert on 4/5/21.
The application has been amended as follows: 
Please cancel claims 37,41 and 44.
In line 7 of the instant claim 11, please delete “, and m is an integer from 1 to 6”
In line 4 of the instant claim 38, please delete “detecting the pattern of radioactivity of the compound in said subject.” and insert “scanning said subject to detect the pattern of positron emission tomography, whereby an image is generated from the pattern of positron emission.”
In line 4 of the instant claim 42, please delete “detecting the pattern of radioactivity of the compound in said subject.” and insert “scanning said subject to detect the pattern of positron emission tomography, whereby an image is generated from the pattern of positron emission.”
In line 4 of the instant claim 45, please delete “detecting the pattern of radioactivity of the compound in said subject.” and insert “scanning said subject to detect the pattern of positron emission tomography, whereby an image is generated from the pattern of positron emission.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach of the compound of Formula II-B of the instant claims which comprises a CD3 group, specifically substituted for a CH3 group, on the amine moiety.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached on M9-2, T9-3, W9-3, Th9-3, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/MELISSA J PERREIRA/Examiner, Art Unit 1618     

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618